USCA4 Appeal: 20-4019     Doc: 67         Filed: 06/30/2022    Pg: 1 of 29




                                             PUBLISHED

                              UNITED STATES COURT OF APPEALS
                                  FOR THE FOURTH CIRCUIT


                                              No. 20-4019


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        LEE ELBAZ, a/k/a Lena Green,

                            Defendant - Appellant.



        Appeal from the United States District Court for the District of Maryland, at Greenbelt.
        Theodore D. Chuang, District Judge. (8:18-cr-00157-TDC-1)


        Argued: December 9, 2021                                        Decided: June 30, 2022


        Before RICHARDSON, RUSHING, Circuit Judges, and TRAXLER, Senior Circuit Judge.


        Affirmed in part, vacated in part, and remanded by published opinion. Judge Richardson
        wrote the opinion, in which Judge Rushing and Senior Judge Traxler joined.


        ARGUED: Eric Joseph Brignac, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
        Raleigh, North Carolina, for Appellant.        James I. Pearce, UNITED STATES
        DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee. ON BRIEF: G. Alan
        DuBois, Federal Public Defender, Jennifer C. Leisten, Assistant Federal Public Defender,
        OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh, North Carolina, for
        Appellant. Nicholas A. McQuaid, Acting Assistant Attorney General, Robert A. Zink,
        Acting Deputy Assistant Attorney General, Caitlin R. Cottingham, Assistant Chief, Fraud
USCA4 Appeal: 20-4019   Doc: 67   Filed: 06/30/2022   Pg: 2 of 29




        Section, Criminal Division, UNITED STATES DEPARTMENT OF JUSTICE,
        Washington, D.C., for Appellee.




                                           2
USCA4 Appeal: 20-4019      Doc: 67         Filed: 06/30/2022     Pg: 3 of 29




        RICHARDSON, Circuit Judge:

               Lee Elbaz and her confederates orchestrated a multimillion-dollar fraud scheme,

        operating from Israel and targeting unsophisticated victims worldwide. Posing as an

        investment firm, Elbaz and her partners solicited “investments” that cost fraud victims over

        $100 million, including millions from victims in the United States. While vacationing in

        New York, Elbaz was arrested and later convicted for conspiring to commit wire fraud and

        for substantive wire fraud itself. She was sentenced to 22 years in prison and required to

        pay $28 million in restitution.

               Elbaz argues that the wire-fraud statute does not apply to her extraterritorial

        conduct, so she did not commit a crime under United States law. She also argues that the

        district court committed two procedural errors warranting a new trial: refusing to compel

        immunity for witnesses she planned to call and refusing to grant a mistrial after a juror

        overheard a disparaging remark about Elbaz. And, finally, she raises several challenges to

        her sentence.

               We reject most of these challenges. While the wire-fraud statute does not apply

        extraterritorially, the focus of the statute is on misuse of American wires. As her conduct

        misused American wires, she was properly prosecuted for a domestic offense. And the

        district judge properly refused to compel immunity to witnesses and denied a mistrial. But

        while we reject most of Elbaz’s alleged sentencing errors, we agree the district court erred

        in imposing broad restitution that went beyond victims of domestic wire fraud.




                                                     3
USCA4 Appeal: 20-4019       Doc: 67          Filed: 06/30/2022          Pg: 4 of 29




        I.     Factual Background and Procedural Posture

               A.      The Fraud

               Elbaz and her partners’ fraud scheme involved so-called “binary options.” These

        all-or-nothing options place a bet on the price of an asset at a certain time. And typically,

        that time is shortly after the binary option is purchased, sometimes only minutes or hours. 1

        The option buyer does not hold the asset, and unlike other options, the option does not

        confer the right to purchase or sell that asset. Instead, the owner profits by a fixed amount

        if he correctly bets that the asset’s price will be above a target (or below it or within a range,

        depending on how the option is structured). If the owner bets wrong, he loses his

        investment. The all-or-nothing aspect of binary options, combined with the short time

        frame, looks an awful lot like gambling and seems to lead to many fraud schemes with

        binary options at the center. See SEC Off. of Inv. Educ. & Advoc., Investor Alert: Binary

        Options     and     Fraud,     Investor.gov      (June     6,      2013)      (ECF   attachment)

        [https://www.investor.gov/introduction-investing/general-resources/news-alerts/alerts-

        bulletins/investor-alerts/investor-61].

               The scheme here operated in three layers. First, binary-option investments were

        marketed by two foreign companies, BinaryBook and BigOption. [J.A. 10323.] Second,

        when a customer responded to an advertisement, they would be contacted by a


               1
                 For example, a binary option might expire in five hours with a “strike price” of
        $70 for a certain stock. In other words, it’s a bet that the price of a certain stock will be
        above $70. And the option will have a payout if you win—let’s say $100—and a cost to
        buy, let’s say $40. If the stock price is above $70 at expiration, you get $100, and so you
        profit $60. If the stock price is $70 or lower, you get nothing, and lose your $40.

                                                        4
USCA4 Appeal: 20-4019      Doc: 67         Filed: 06/30/2022      Pg: 5 of 29




        “conversion” agent from a company called Linktopia, who would persuade the customer

        to become a client by depositing at least $250. Third, once the customer was on the hook,

        responsibility for “retention” would transfer to Yukom Communications, based in Israel.

               Elbaz worked for Yukom in Israel in various capacities, including as its Chief

        Executive Officer.    [J.A. 1497-99.]     Elbaz and others at Yukom made fraudulent

        representations to retain investors by convincing them to deposit more money, then

        stopping them from withdrawing their funds. Yukom’s retention agents used fake names

        and told investors significant lies about their education, work experience, compensation

        incentives, location, and investment performance. [See, e.g., J.A. 1425-30, 1522-23,

        J.A.1522-23, J.A. 1992-93, 2108; J.A. 2777.] And these lies supported their various

        techniques to “lock the client in,” J.A. 1692, obtaining more deposits and refusing to permit

        withdrawals. [See J.A. 1691-92; see also J.A. 2186, 3458]. In total, the scheme netted

        more than $100 million in deposits, including millions from American victims. [J.A. 2800;

        appellee’s br. at 7; appellant’s br. at 14; J.A. 6774]. As part of the scheme, Elbaz caused

        at least three domestic wire transmissions to occur in Maryland: (1) an email from a

        retention agent to a Maryland victim that included wire-transfer instructions, (2) a

        telephone call from a retention agent to a second Maryland victim, and (3) an email

        requesting a third Maryland victim complete a deposit confirmation form. [J.A. 68–69.]

               B.     Legal Proceedings

               A grand jury indicted Elbaz for conspiracy to commit wire fraud and for three

        substantive wire-fraud counts, based on the three wire transmissions sent to victims in



                                                     5
USCA4 Appeal: 20-4019      Doc: 67          Filed: 06/30/2022     Pg: 6 of 29




        Maryland. [J.A. 55-70.] And when Elbaz traveled to New York on vacation, she was

        arrested.

               Before trial, Elbaz sought to dismiss the indictment, asserting that the wire-fraud

        statute did not apply because her conduct was extraterritorial. [J.A. 79-92.] The district

        court acknowledged that the wire-fraud statute does not apply extraterritorially but rejected

        Elbaz’s argument because it found that the charged wire frauds were domestic offenses

        based on the use of American wires to target American victims. [J.A. 459-67.]

               At trial, Elbaz planned to call four Israeli witnesses to testify. But before trial the

        United States informed the witnesses that three of them were under indictment and warned

        them about testifying. All four witnesses then declined to testify. Elbaz then sought to

        compel the government to grant immunity to these witnesses. The district court denied this

        extraordinary request. [J.A. 863, 894.]

               During jury deliberations, one juror—Juror 9—overheard a negative conversation

        in Hebrew about Elbaz while standing in line at a drugstore. [J.A. 4418, J.A. 4,420.] Juror

        9 spoke enough Hebrew to generally understand but did not know the people speaking in

        this coincidental encounter. Juror 9 did not immediately disclose his encounter to the court.

        Instead, he continued deliberations for a day before informing the court, though without

        telling any other jurors about the incident. Juror 9 said that what he had heard made him

        change his opinion, from leaning toward acquitting to leaning toward convicting. [J.A.

        4425.] He was excused, but Elbaz sought a complete mistrial. Elbaz argued that Juror 9

        tainted the jury and its deliberations by continuing to sit on the jury for a day after being

        influenced by the drugstore conversation. The court responded by conducting hearings to

                                                      6
USCA4 Appeal: 20-4019       Doc: 67          Filed: 06/30/2022      Pg: 7 of 29




        confirm none of the remaining jurors had heard any outside information. Satisfied that

        none had, the court sat an alternate juror, ordered the jury to start deliberations from scratch,

        and allowed the reconstituted jury to begin deliberating.

               The jury convicted Elbaz on all counts. [J.A. 4486-88.] The court then sentenced

        Elbaz to 264 months in prison, followed by three years of supervised release. [J.A. 6771-

        72.] The court also ordered Elbaz to pay $28 million in restitution. [J.A. 6826.] Elbaz

        timely appealed. [J.A. 6,776, J.A. 6828.]

        II.    Discussion

               Elbaz challenges her conviction on three grounds. She first asserts that the wire-

        fraud statute was impermissibly applied to convict her for extraterritorial conduct. She

        alternatively claims that she must be granted a new trial because her proposed witnesses

        were not granted use immunity and because the juror’s exposure to improper contact

        caused irreparable prejudice. Elbaz also challenges her sentence—including restitution—

        on various grounds. Except for the restitution award, we reject each challenge.

               A.     Extraterritoriality

               Elbaz contends that the federal wire-fraud statute criminalizes only domestic, not

        extraterritorial, conduct. And this, she argues, requires vacating her conviction because

        the wire-fraud scheme was devised and carried out in Israel.

               Courts have long presumed “that legislation of Congress, unless a contrary intent

        appears, is meant to apply only within the territorial jurisdiction of the United States.”

        Morrison v. Nat’l Austrl. Bank Ltd., 561 U.S. 247, 255 (2010) (quoting EEOC v. Arabian

        Am. Oil Co., 499 U.S. 244, 248 (1991)). This presumption against extraterritoriality “rests

                                                       7
USCA4 Appeal: 20-4019       Doc: 67           Filed: 06/30/2022      Pg: 8 of 29




        on the perception that Congress ordinarily legislates with respect to domestic, not foreign,

        matters.” Id.

               This presumption, however, can be rebutted. To determine whether it has been

        overcome, we conduct a two-step inquiry. At step one, if a statute lacks a clear indication

        of an extraterritorial application, it has none. See id. at 265. When a statute applies

        extraterritorially, we apply it extraterritorially as far as the statutory indication directs.

                At step two, if the statute does not apply extraterritorially, we then ask whether the

        case before us “involves a domestic application of the statute.” RJR Nabisco, Inc. v. Eur.

        Cmty., 579 U.S. 325, 337 (2016). And to identify a permissible domestic application, we

        must determine the statute’s “focus” and whether the conduct relevant to the statute’s focus

        occurred inside the United States. Id. It is not enough for conduct to merely “touch and

        concern the territory of the United States,” Kiobel v. Royal Dutch Petroleum Co., 569 U.S.

        108, 124–25 (2013); the conduct must be domestic.

               At the first step, we agree that the wire-fraud statute lacks any affirmative statutory

        instruction that it criminalizes purely extraterritorial conduct. But, at the second step, we

        find the statute’s focus to be on the use of the wire—not the underlying fraudulent scheme.

        So Elbaz’s conviction based on misuse of wires within the United States stands as a

        permissible domestic prosecution.

                              1.        Wire Fraud Does Not Apply Extraterritorially

               We agree with Elbaz at the first step of our inquiry that the wire-fraud statute

        provides    no    affirmative     directive   that   overcomes     the     presumption    against



                                                        8
USCA4 Appeal: 20-4019       Doc: 67          Filed: 06/30/2022      Pg: 9 of 29




        extraterritoriality. Nowhere within the wire-fraud statute did Congress clearly indicate that

        it applied to foreign conduct. 2

               There is one reference to “foreign commerce,” but it is not enough to rebut the

        presumption. Section 1343 includes a jurisdictional hook, limiting its application to wires

        made “in interstate or foreign commerce.” 18 U.S.C. § 1343. Yet a “general reference to

        foreign commerce in the definition of ‘interstate commerce’ does not defeat the

        presumption against extraterritoriality.” Morrison, 561 U.S. at 263. Rather, such language

        generally is intended to bring commerce “between [a] foreign country and [a] State” within

        the statute’s reach. See id. at 263 n.7 (alteration in original); see also United States v. Kim,

        246 F.3d 186, 189 (2d Cir. 2001). Because this jurisdictional language fails to rebut the

        presumption against extraterritorial application, and there are no other indications of

        extraterritorial application, the statute does not apply to extraterritorial conduct.

                              2.      Elbaz’s Offenses Were Domestic

               Having found that wire fraud is limited to domestic conduct, we turn to step two of

        our inquiry. There, we must identify the wire-fraud statute’s “focus.” RJR Nabisco, 579

        U.S. at 337. The statutory focus is “the object of the statute’s solicitude—which can turn

        on the conduct, parties, or interests that it regulates or protects.” WesternGeco LLC v. ION


               2
                   See 18 U.S.C. § 1343 (“Whoever, having devised or intending to devise any
        scheme or artifice to defraud . . . transmits or causes to be transmitted by means of wire,
        radio, or television communication in interstate or foreign commerce, any writings, signs,
        signals, pictures, or sounds for the purpose of executing such scheme or artifice, shall be
        fined . . . or imprisoned . . . .”); § 1349 (“Any person who attempts or conspires to commit
        any offense under this chapter shall be subject to the same penalties as those prescribed for
        the offense, the commission of which was the object of the attempt or conspiracy.”).

                                                       9
USCA4 Appeal: 20-4019      Doc: 67          Filed: 06/30/2022     Pg: 10 of 29




        Geophysical Corp., 138 S. Ct. 2129, 2138 (2018) (cleaned up). And to determine the focus,

        we turn to the text and structure of the act, without regard for any secret concern of

        members of Congress. Id. “If the conduct relevant to the statute’s focus occurred in the

        United States, then the case involves a permissible domestic application even if other

        conduct occurred abroad . . . .” RJR Nabisco, 579 U.S. at 337.

               The wire-fraud statute has three elements. Two are substantive: (1) the defendant

        devised, or intended to devise, a scheme or artifice to defraud; and (2) the defendant used

        a wire to transmit any signal to execute the scheme or artifice. United States v. Taylor, 942

        F.3d 205, 213–14 (4th Cir. 2019). 3 The third element is jurisdictional: The wire must be

        “in interstate or foreign commerce.” Id. at 214 (noting that the interstate-or-foreign-

        commerce element “is a jurisdictional element”). 4

               We can easily reject this third, jurisdictional element as the statutory focus. The

        “substantive elements primarily define the behavior that the statute calls a violation of


               3
                 The substantive elements can be met by several alternative means. For example,
        the scheme or artifice “to defraud” may alternatively be a scheme or artifice “for obtaining
        money or property by means of false or fraudulent pretenses, representations, or promises.”
        § 1343. And the transmission by “wire” may alternatively be a transmission by “radio or
        television communication.” § 1343. So too the wire transmission of “signals” may also
        be satisfied by the wire transmission of “writings, signs, . . . pictures, or sounds.” But the
        alternative means available to accomplish the substantive elements does not affect our
        analysis that there are two substantive elements here.
               4
                  Some cases omit the jurisdictional element where unimportant to the issue
        presented. See, e.g., United States v. Curry, 461 F.3d 452, 457 (4th Cir. 2006). And others
        collapse the use of a wire for executing the scheme and the jurisdictional requirement that
        the wire be in interstate and foreign commerce into a single element. See, e.g., United
        States v. Doty, 832 F. App’x 174, 177–78 (4th Cir. 2020) (unpublished). But as we made
        plain in Taylor, these are technically separate statutory requirements.

                                                     10
USCA4 Appeal: 20-4019      Doc: 67         Filed: 06/30/2022      Pg: 11 of 29




        federal law.” Torres v. Lynch, 578 U.S. 452, 457 (2016) (cleaned up). The substantive

        elements describe “‘the harm or evil’ the law seeks to prevent.” Id. (quoting Model Penal

        Code § 1.13(10)). The jurisdictional element, by contrast, merely “ties the substantive

        offense . . . to one of Congress’s constitutional powers.” Id. So jurisdictional elements are

        never the statute’s “focus”—the conduct, parties, or interest that the statute seeks to

        regulate. See WesternGeco, 138 S. Ct. at 2138.

               The focus must thus be either the scheme to defraud or the use of wire

        communication for executing the scheme. The statute’s text and our precedent reveal that

        the focus of the wire-fraud statute is the use of a wire, not the scheme to defraud. The wire

        transmission itself is “the actus reus that is punishable by federal law.” United States v.

        Jefferson, 674 F.3d 332, 367 (4th Cir. 2012); see also United States v. Ramirez, 420 F.3d

        134, 144–145 (2d Cir. 2005). Thus, the use of a wire is the “essential conduct prohibited

        by § 1343.” Jefferson, 674 F.3d at 366 (quoting United States v. Pace, 314 F.3d 344, 349

        (9th Cir. 2002)); accord Pasquantino v. United States, 544 U.S. 349, 358, 370 (2005)

        (“[T]he wire fraud statute punishes fraudulent use of domestic wires” and reflects the

        choice to “free the interstate wires from fraudulent use, irrespective of the object of the

        fraud.”). The wire-fraud statute also criminalizes each wire transmission as a separate

        offense that may be separately punished rather than punishing each scheme as a separate

        offense. Jefferson, 674 F.3d at 367. And the method of determining venue for a wire-

        fraud prosecution supports this conclusion. Venue is based on the location of the wire

        transmissions. United States v. Ebersole, 411 F.3d 517, 524 (4th Cir. 2005). So venue is

        proper where wire fraud “occurred,” including where each wire transmission was sent and

                                                     11
USCA4 Appeal: 20-4019       Doc: 67        Filed: 06/30/2022      Pg: 12 of 29




        where it was ultimately received. Id. at 527. Where the scheme was devised is irrelevant

        to venue.

               Unlike the wire-transmission element, a scheme to defraud is not an essential

        conduct element of wire fraud. See Jefferson, 674 F.3d at 366. “[T]he devisal of a scheme

        relates only to establishing the mens rea element of the wire fraud offense.” Id. at 368; see

        Ramirez, 420 F.3d at 144. Indeed, no scheme need be devised at all. It suffices for the

        defendant to “intend” to devise a scheme. § 1343. So while a scheme to defraud (or at

        least the intention to devise a scheme) remains a necessary element, it is not the essential

        conduct being criminalized and thus not the focus of § 1343.

               Our sister circuits that have addressed this issue agree that the focus of the wire-

        fraud statute is the use of a wire to execute a scheme. See, e.g., United States v. Hussain,

        972 F.3d 1138, 1143–45 (9th Cir. 2020); United States v. McLellan, 959 F.3d 442, 469 (1st

        Cir. 2020). Joining them, we agree Elbaz’s conviction must stand as a “permissible

        domestic application” so long as the charged wire transmissions were domestic. See RJR

        Nabisco, 579 U.S. at 337. They were.

               Transmission of a message in furtherance of the scheme occurs in at least two

        locations: “where the wire transmission at issue originated” and where it “was received.”

        Jefferson, 674 F.3d at 369. Here, the transmissions were received by victims in Maryland

        using wires in Maryland. So Elbaz’s convictions are all permissible domestic applications

        of the wire-fraud statute.

               Elbaz’s conspiracy conviction under § 1349 was also a domestic application. Cf.

        United States v. Ojedokun, 16 F.4th 1091, 1107 (4th Cir. 2021) (“[C]onspiracies operate

                                                     12
USCA4 Appeal: 20-4019       Doc: 67         Filed: 06/30/2022      Pg: 13 of 29




        ‘wherever the agreement was made or wherever any overt act in furtherance of the

        conspiracy transpires,’ which may include a place where ‘the defendant has never set

        foot.’”). The focus of § 1349 is the “object of the attempt or conspiracy.” § 1349 (“Any

        person who attempts or conspires to commit any offense under this chapter shall be subject

        to the same penalties as those prescribed for the offense, the commission of which was the

        object of the attempt or conspiracy.”). And that object is the offense that the conspirators

        conspire to commit. § 1349; see Black’s Law Dictionary (8th ed. 2004) (“object” is the

        thing “to which thought, feeling, or action is directed” or the thing “sought to be attained

        or accomplished; an end, goal, or purpose”); see also Wayne R. LaFave, Criminal Law

        833–34 (6th ed. 2017). Here, the substantive wire-fraud counts, which were domestic,

        were the objects of the conspiracy. And Elbaz concedes that the extraterritoriality analysis

        of her conspiracy conviction mirrors the substantive-wire-fraud counts. See RJR Nabisco,

        579 U.S. at 341 (assuming that a conspiracy offense’s “extraterritoriality tracks that of the

        provision underlying the alleged conspiracy”); WesternGeco, 136 S. Ct. at 2137 (“If the

        statutory provision at issue works in tandem with other provisions, it must be assessed in

        concert with those other provisions.”). So the conspiracy conviction was a domestic

        application of the statute in so far as the object of the conspiracy was domestic wire fraud. 5



               5
                 To be sure, Elbaz had an agreement to defraud people around the world using
        wires. In some abstract sense, that is a “conspiracy” to commit “wire fraud.” But this
        extraterritorial “wire fraud” is not the crime of wire fraud under the United States Code.
        And since it is not a crime, it cannot be the object of a conspiracy under the United States
        Code. So the actual criminal conspiracy here is just the agreement to commit domestic
        wire fraud—a subpart of the broader agreement. And as you will see, this will be important
        to our restitution analysis.
                                                      13
USCA4 Appeal: 20-4019      Doc: 67         Filed: 06/30/2022     Pg: 14 of 29




                   B.   Trial Issues

               Elbaz also argues she deserves a new trial for two reasons: The district court should

        have required the government to grant immunity to witnesses she planned to call, and the

        district court should have ordered a mistrial after a juror overheard prejudicial remarks

        about her. We reject both arguments.

                             1.      Denial of Use Immunity to Witnesses Was Not an Abuse of
                                     Discretion

               Elbaz argues that the district court should have compelled the government to grant

        immunity to potential defense witnesses. District courts lack the inherent power to grant

        immunity. United States v. Klauber, 611 F.2d 512, 517 (4th Cir. 1979). The power to seek

        witness immunity is conferred by Congress exclusively on the Executive for its

        discretionary use. 18 U.S.C. § 6003(b) (providing that a United States Attorney may seek

        an immunity order “when in his judgment” that testimony is “necessary to the public

        interest”); see United States v. Karas, 624 F.2d 500, 505 (4th Cir. 1980); Earl v. United

        States, 361 F.2d 531, 534 (D.C. Cir. 1966) (Burger, J.). Even so, we have suggested that

        in some extreme circumstances a district court may be able to order the prosecution to seek

        immunity. See United States v. Tindle, 808 F.2d 319, 326 (4th Cir. 1986). But if such an

        extreme case exists, it is only when the defendant “makes a decisive showing of

        prosecutorial misconduct or overreaching.” United States v. Abbas, 74 F.3d 506, 512 (4th

        Cir. 1996). 6


               6
                We have stated that “the district court can compel the prosecution to grant
        immunity when (1) the defendant makes a decisive showing of prosecutorial misconduct
        (Continued)
                                                    14
USCA4 Appeal: 20-4019      Doc: 67          Filed: 06/30/2022      Pg: 15 of 29




               And here, there is not a decisive showing of such extraordinary misconduct. In fact,

        there is no showing of prosecutorial misconduct. By the time Elbaz sought the testimony

        in April 2019, a federal grand jury had returned a sealed indictment charging three of the

        potential witnesses for their involvement in the fraud scheme. After consulting the district

        court on how to provide self-incrimination warnings, the government partially unsealed the

        indictment to inform the witnesses’ counsel and to advise that people in their position

        generally choose not to testify. See J.A. 895 (finding that providing these witnesses with

        essentially truthful information after consulting the court was appropriate and prudent). In

        doing so, the government provided a reasonable warning to the newly indicted co-

        conspirators. Cf. United States v. Dire, 680 F.3d 446, 469 (4th Cir. 2012). After receiving

        this information, the potential witnesses refused to voluntarily testify. Nothing here even

        suggests prosecutorial misconduct or overreach. So the district court did not err by

        declining to compel the prosecutor to grant immunity.

                      2.     Any Presumption of Prejudice From Improper Jury Contact Was
                             Successfully Rebutted

               Elbaz next argues that the district court erred in failing to declare a mistrial instead

        of merely dismissing Juror 9, who coincidentally overheard an unflattering conversation



        or overreaching and (2) the proffered evidence would be material, exculpatory and
        unavailable from all other sources.” Abbas, 74 F.3d at 512. But we did not find immunity
        was warranted in Abbas. Indeed, we are unaware of any case—and Elbaz has not proffered
        any—where we ordered a district court to grant use immunity. Our recitation of this alleged
        “power” originates in our Tindle decision, which rejected the defendant’s claim that
        immunity should have been granted by the court. 808 F.2d at 326–27. As we again face a
        circumstance where no prosecutorial overreach or misconduct exists, we need not decide
        here whether a narrow power does exist for the judiciary to force a grant of immunity.

                                                      15
USCA4 Appeal: 20-4019       Doc: 67          Filed: 06/30/2022      Pg: 16 of 29




        about the defendant while in line at a drugstore. We disagree. The district court acted well

        within its discretion to address this issue by removing the juror, ensuring no outside

        information was conveyed to other jurors, and restarting deliberations with an alternate

        juror and orders to proceed from scratch. 7

               The Sixth Amendment guarantees that a criminal defendant receives a speedy,

        public trial before an impartial jury. U.S. Const. amend. VI. Guarding that constitutional

        guarantee of impartiality has long required ensuring that external influences do not affect

        a jury’s deliberation. Mattox v. United States, 146 U.S. 140, 149–150 (1892); United States

        v. Reid, 53 U.S. 361, 366 (1851), overruled on other grounds by Rosen v. United States,

        245 U.S. 467, 469–70 (1918); Barnes v. Joyner, 751 F.3d 229, 240 (4th Cir. 2014). Given

        the nature of this right, “any private communication, contact, or tampering directly or

        indirectly, with a juror during a trial about the matter pending before the jury is deemed

        presumptively prejudicial.” Remmer v. United States, 347 U.S. 227, 229 (1954). 8 To



               7
                 “[I]n cases involving possible improper communication with jurors, ‘because the
        ultimate factual determination regarding the impartiality of the jury necessarily depends on
        legal conclusions, it is reviewed in light of all the evidence,’ and therefore we apply a
        ‘somewhat narrowed’ modified abuse of discretion standard that grants us ‘more latitude
        to review the trial court’s conclusion in this context than in other situations.’” United States
        v. Basham, 561 F.3d 302, 319 (4th Cir. 2009) (quoting United States v. Cheek, 94 F.3d 136,
        140 (4th Cir. 1996)).
               8
                 Some courts have suggested that post-Remmer developments—Smith v. Phillips,
        455 U.S. 209, 215 (1982), United States v. Olano, 507 U.S. 725, 738–39 (1993), and
        Federal Rule of Evidence 606(b)—narrowed or overturned Remmer’s presumption of
        prejudice. See, e.g., United States v. Sylvester, 143 F.3d 923, 934 (5th Cir. 1998) (“[T]he
        Remmer presumption of prejudice cannot survive Phillips and Olano.”). But the Fourth
        Circuit continues to adhere to a Remmer presumption when the contact goes beyond the
        innocuous. United States v. Cheek, 94 F.3d 136, 141 (4th Cir. 1996).

                                                      16
USCA4 Appeal: 20-4019      Doc: 67          Filed: 06/30/2022     Pg: 17 of 29




        trigger this presumption, a defendant must introduce “competent evidence of extrajudicial

        juror contacts” that are “more than innocuous interventions.” United States v. Cheek, 94

        F.3d 136, 141 (4th Cir. 1996) (quoting Haley v. Blue Ridge Transfer Co., 802 F.2d 1532,

        1537 n.9 (4th Cir. 1986)). But the presumption is rebuttable. The Government defeats the

        presumption by establishing that “there exists no ‘reasonable possibility that the jury’s

        verdict was influenced by an improper communication.’” United States v. Basham, 561

        F.3d 302, 320 (4th Cir. 2009) (quoting Cheek, 94 F.3d at 141).

               Juror 9, over a weekend, overheard a comment while waiting in a drugstore

        checkout line. The comment—made in Hebrew, a language which Juror 9 somewhat

        understood—suggested that Elbaz had poor character and that important information was

        withheld at trial. Juror 9 then returned to deliberations for a full day without informing the

        court about the comments he overheard. But the next day Juror 9 notified the court and

        testified that he did not share the comment with other jurors. He also testified that the

        remarks affected his feelings of the case, pushing him toward finding Elbaz guilty. 9 The

        judge then removed that juror, replaced him with an alternate, and ordered the jury to

        completely restart deliberations.




               9
                 The Government argues that this testimony by the juror is prohibited by Federal
        Rule of Evidence 606(b), which limits testimony from a juror about “the effect of anything
        on that juror’s . . . vote” during “an inquiry into the validity of a verdict.” As it does not
        change our analysis, we need not decide whether Rule 606(b) precludes testimony given
        before any verdict or whether Rule 606(b)’s exceptions apply. See Rule 606(b)(2)
        (permitting testimony about whether “an outside influence was improperly brought to bear
        on any juror” and “extraneous prejudicial information was improperly brought to the jury’s
        attention”).
                                                     17
USCA4 Appeal: 20-4019      Doc: 67          Filed: 06/30/2022     Pg: 18 of 29




               So we must decide whether this is a “more than innocuous intervention” sufficient

        to trigger a rebuttable presumption of a mistrial, and if so, whether the Government has

        rebutted that presumption. Cheek, 94 F.3d at 141. “Whether or not remarks overheard by

        the jury are sufficiently prejudicial to warrant overturning a conviction depends on the facts

        of each case.” Housden v. United States, 517 F.2d 69, 70 (4th Cir. 1975). To determine

        whether a contact with a juror is innocuous or triggers the Remmer presumption we look

        to whether there was “(1) any private communication; (2) any private contact; (3) any

        tampering; (4) directly or indirectly with a juror during trial; (5) about the matter before

        the jury.” Cheek, 94 F.3d at 141. And the Supreme Court has held that improper contact

        that was neither sought out by nor directed at the juror can still sometimes be prejudicial.

        See, e.g., Neb. Press Ass’n v. Stuart, 427 U.S. 539, 551–54 (1976) (collecting cases). For

        our purposes, we can assume, without deciding, the contact was prejudicial because the

        Government rebutted the presumption by establishing that there is no reasonable possibility

        that the verdict was improperly influenced by the communication.

               Juror 9 was replaced. And judicial questioning ensured no other jurors had heard

        outside information. 10 The juror who overheard the information testified that he did not

        mention it, so the other jurors were unaware of the remark. As a result, we are assured that

        no juror on the reconstituted jury was tainted by the overheard conversation. See United

        States v. Forrest, 649 F.2d 355, 357 (5th Cir. 1981) (affirming convictions based on the


               10
                 Elbaz also suggests that the judge’s questioning itself prejudiced her. We disagree
        and find that the “trial judge made reasoned judgments in walking the line between
        detecting bias and creating bias.” United States v. Smith, 919 F.3d 825, 834 (4th Cir. 2019).

                                                     18
USCA4 Appeal: 20-4019       Doc: 67        Filed: 06/30/2022      Pg: 19 of 29




        trial judge’s determination that the tampering of a juror was not known to the jurors who

        deliberated after the tainted juror was removed). The judge then instructed the jury to

        restart deliberations anew. Fed. R. Crim. P. 24(c)(3). And so we are not dealing with the

        same set of deliberations, but with a new set of deliberations, with jurors who had not heard

        the outside remark. 11

               Elbaz asks that we speculate that the jurors were contaminated by Juror 9 before he

        was excused. But the record shows that none of those jurors knew of the drugstore

        conversation. Even so, Elbaz argues that the jurors might have been contaminated by the

        change in countenance by Juror 9 after he overheard the conversation but before he was

        removed. But the judge ordered the new jury to disregard previous deliberations, and we

        presume juries follow instructions. See United States v. Benson, 957 F.3d 218, 230 (4th

        Cir. 2020).

               By pointing to new deliberations with untainted jurors, the Government has rebutted

        the Remmer presumption. So we hold that the district court did not abuse its discretion in

        finding no reasonable possibility that the reconstituted jury was influenced by the drugstore



               11
                  This is not a case in which the verdict has been returned and the jury dismissed.
        In those circumstances, the government faces more difficulty in establishing that the
        information was neither known nor considered by the jurors that rendered the verdict. In
        contrast, when the court learns of an impropriety affecting only one juror during trial—as
        happened here—the usual response is to take steps to prevent prejudice to the remaining
        jurors, not to order a new trial. See 6 Wayne R. LaFave, Jerold H. Israel, Nancy J. King &
        Orin S. Kerr, Criminal Procedure § 24.9(f) & n.135–36 (4th ed. 2021) (collecting cases).
        Because the court learned of the overheard drugstore conversation during the trial, it could
        ensure that no prejudice resulted—something that cannot so easily be done after the jury
        has rendered a verdict and been discharged.

                                                     19
USCA4 Appeal: 20-4019       Doc: 67          Filed: 06/30/2022      Pg: 20 of 29




        conversation and refusing to grant a mistrial. See Smith, 919 F.3d at 835 (noting the broad

        discretion afforded district courts in evaluating juror bias).

               C.     Sentencing

               Elbaz raises several sentencing challenges. She objects to considering foreign

        victims’ losses in determining her term of imprisonment and her required restitution. And

        she also brings various challenges against the conditions of supervised release imposed by

        the district judge. Given our standard of review, we reject most of these challenges but

        agree the restitution order was improper.

                      1.      Foreign Victims’ Losses Are an Appropriate Consideration in
                              Sentencing

               Separate from her claim that her conviction involved an improper extraterritorial

        application of the wire-fraud statute, Elbaz argues that the district court erred in considering

        her foreign conduct in sentencing. Elbaz’s fraud scheme targeted victims both in the

        United States and abroad, and the district court considered losses to foreign victims when

        calculating her baseline sentencing level and restitution owed. 12




               12
                  At sentencing, the district court included foreign losses though noted that the
        “circuits are split on the issue,” and estimated the amount of loss as about $28 million,
        resulting in a 22-level enhancement. J.A. 6,671. The court determined that the total offense
        level was 41, for a guideline imprisonment range of 324 to 405 months. [J.A. 6696.] The
        court then varied down to a total sentence of 264 months (or 22 years). [J.A. 6726.] Elbaz
        objected to the calculation, arguing it should only include losses incurred by victims inside
        the United States, caused by persons inside the conspiracy, and during the timeframe of the
        conspiracy, resulting in a loss amount of about $5 million. [J.A. 7218.] Accepting Elbaz’s
        argument yields an 18-level enhancement under U.S.S.G. § 2B1.1(b)(1)(J).

                                                      20
USCA4 Appeal: 20-4019      Doc: 67         Filed: 06/30/2022     Pg: 21 of 29




               Having found Elbaz was convicted of a domestic wire-fraud offense, we must

        determine whether the district court’s consideration of the appropriate sentence is limited

        to information inside our borders. We conclude it is not.

               We begin with the statutory directive that “[n]o limitation shall be placed on the

        information concerning the background, character, and conduct of a person convicted of

        an offense which a court of the United States may receive and consider for the purpose of

        imposing an appropriate sentence.” 18 U.S.C. § 3661. This “codifies the longstanding

        principle that sentencing courts have broad discretion to consider various kinds of

        information.” United States v. Watts, 519 U.S. 148, 151 (1997); see Pepper v. United

        States, 562 U.S. 476, 489 (2011) (“Both Congress and the Sentencing Commission thus

        expressly preserved the traditional discretion of sentencing courts to ‘conduct an inquiry

        broad in scope, largely unlimited either as to the kind of information [they] may consider,

        or the source from which it may come.’”) (quoting United States v. Tucker, 404 U.S. 443,

        446 (1972)). So this Court lacks any basis to “invent a blanket prohibition against

        considering certain types of evidence at sentencing.” Watts, 519 U.S. at 151.

               And the Guidelines themselves confirm this understanding. In broadly defining the

        relevant conduct to be considered in determining the offense level, the Guidelines direct

        that the court consider “all acts and omissions committed, aided, abetted, counseled,

        commanded, induced, procured, or willfully caused by the defendant” and those

        undertaken by coconspirators that are “within the scope of the jointly undertaken activity”

        and are “in furtherance of that criminal activity” and “reasonably foreseeable.” U.S.S.G.

        § 1B1.3; see § 1B1.4 (“In determining the sentence to impose . . . the court may consider,

                                                    21
USCA4 Appeal: 20-4019       Doc: 67         Filed: 06/30/2022     Pg: 22 of 29




        without limitation, any information concerning the background, character and conduct of

        the defendant, unless otherwise prohibited by law.”) (emphasis added).

               Thus, the district court did not err by considering Elbaz’s own acts and those of her

        coconspirators in sentencing. See, e.g., United States v. Spence, 923 F.3d 929, 933–34

        (11th Cir. 2019); United States v. Zayas, 758 F.3d 986, 989–90 (8th Cir. 2014); United

        States v. Wilkinson, 169 F.3d 1236, 1238 (10th Cir. 1999); see also United States v.

        Enwerem, 482 F. App’x 869, 871 n.* (4th Cir. 2012). 13

                      2.     Restitution to Foreign Victims Was Improper

               Elbaz must also pay restitution under the Mandatory Victims Restitution Act of

        1996. 18 U.S.C. § 3663A. The Act applies only to “the victim of the offense.” Id. So

        unlike sentencing, the broader concept of “relevant conduct” does not expand “the offense

        of conviction.” United States v. Llamas, 599 F.3d 381, 390–91 (4th Cir. 2010); see also

        United States v. Dridi, 952 F.3d 893, 901 (7th Cir. 2020). Thus, the district court’s

        restitution order under the Act must be limited to “the losses to the victim caused by the

        offense.” Llamas, 599 F.3d at 391 (quoting United States v. Newsome, 322 F.3d 328, 341

        (4th Cir. 2003)).


               13
                  Elbaz asks that we follow United States v. Azeem, 946 F.2d 13, 16 (2d Cir. 1991),
        which held that drug trafficking in Egypt “should not have been included in the base
        offense level calculation because it was not a crime against the United States.” But Azeem
        based this blanket prohibition on an inference from the Guidelines’ exclusion of foreign
        convictions. We understand the exclusion of foreign convictions, but not foreign conduct,
        to be a specific limitation on the general principle that there should be no limitation on the
        information considered. And this specific and narrowly limited exclusion confirms that
        foreign conduct may be considered elsewhere. See United States v. Hawley, 919 F.3d 252,
        256–57 (4th Cir. 2019) (applying the expressio unius canon to the Guidelines).

                                                     22
USCA4 Appeal: 20-4019      Doc: 67         Filed: 06/30/2022    Pg: 23 of 29




               The substantive wire-fraud counts cannot support restitution for foreign losses.

        Those counts involved individual U.S. victims. So only those domestic victims can receive

        restitution under the Act for the substantive counts.

               Nor can the conspiracy count justify restitution under the Act for losses stemming

        from a purely extraterritorial conspiracy. The court can impose restitution under the Act

        for the separate conspiracy offense. Llamas, 599 F.3d at 390–91; see also Newsome, 322

        F.3d at 341; United States v. Seignious, 757 F.3d 155, 161 (4th Cir. 2014). But the

        presumption against extraterritorial application applies to provisions, like the Act, that

        provide remedies just as it does to substantive prohibitions. See WesternGeco, 138 S. Ct.

        at 2137–39. This Act does not explicitly rebut the presumption, so we must identify the

        Act’s focus to ensure we apply it only domestically.

               When determining the Act’s focus, we consider how it “works in tandem with other

        provisions,” id. at 2137, namely the offenses included by the Act. For these offenses, the

        Act provides more punishment and reimburses victims of those offenses. See Pasquantino

        544 U.S. at 365 (noting restitution has both compensatory and punitive purposes). So we

        conclude that the Act’s “focus” is that of the underlying offense—the wire-fraud

        conspiracy.

               As we discussed earlier, the focus of the wire-fraud conspiracy tracks the focus of

        its own underlying offense. Recall that § 1349 applies to one who conspires only “to

        commit any offense” under the chapter of the U.S. Code containing wire fraud. And the

        U.S. Code only criminalizes domestic wire fraud. That means purely foreign conduct that

        would otherwise amount to “wire fraud” is not a crime under the U.S. Code. So any alleged

                                                     23
USCA4 Appeal: 20-4019         Doc: 67      Filed: 06/30/2022     Pg: 24 of 29




        “object” of the conspiracy that lacks a domestic nexus is not an “offense” under the U.S.

        Code, and an agreement to commit a non-criminal object is no conspiracy offense at all.

        See supra n.5. So a conspiracy with foreign “wire fraud” as its object cannot justify

        imposing restitution. 14

               We thus find the inclusion of those foreign victims with no nexus to criminal

        conduct in the United States in the restitution calculation was an error and remand for

        recalculation.

                         3.    The Supervised Release Conditions Were Proper

               Elbaz also challenges certain supervised release conditions imposed at sentencing.

        The district court imposed three years of supervised release, orally announcing the terms

        were subject to “the standard and statutory conditions of supervised release” along with

        “additional conditions.” 15 J.A. 6727. The additional conditions were read aloud. Those

        conditions were also in the probation officer’s sentencing recommendation and detailed in

        the written judgment. Elbaz never objected to the “the standard and statutory conditions

        of supervised release” or any of the additional conditions.




               14
                 The restitution is not limited to the victims of the three substantive wire-fraud
        offenses charged. It also extends to those victims who were “directly [or] proximately
        harmed” by a conspiracy to misuse domestic wires. § 3663A(a)(2).
               15
                  The additional conditions include financial disclosures, a bar on incurring new
        credit charges or lines of credit without the approval of the probation officer, a bar on
        engaging in “an occupation, business, profession or volunteer activity that would require
        or enable you to have access to financial information of others” without the probation
        officer’s approval, a bar on violating immigration laws, and a bar on contacting victims of
        her crime without the probation officer’s approval. J.A. 6728, 6773.

                                                    24
USCA4 Appeal: 20-4019       Doc: 67         Filed: 06/30/2022       Pg: 25 of 29




               Elbaz first argues that the district court did not sufficiently specify “the standard and

        statutory conditions” of supervised release by merely orally incorporating them. But

        because Elbaz failed to raise this claim below, we review it only for plain error. United

        States v. McMiller, 954 F.3d 670, 675 (4th Cir. 2020) (“Because McMiller did not object

        to these [supervised release] conditions at the time of his sentencing, we again apply plain

        error review.”). 16 And we find no plain error. A district court must orally pronounce

        discretionary conditions. United States v. Rogers, 961 F.3d 291, 296 (4th Cir. 2020). But

        the district court may satisfy this obligation “through incorporation—by incorporating, for

        instance, all Guidelines ‘standard’ conditions.” Id. So the only question was whether this

        was a clear enough incorporation. While Elbaz raises a few possible alternative meanings

        of “standard and statutory conditions,” the Guidelines conditions are the most obvious

        meaning in context. So even if it would not have been clear enough to survive de novo


               16
                   Elbaz argues that her objection to the length of imprisonment preserves any
        challenge to the terms of supervised release. But the general principle is that objections
        must be made “with sufficient specificity so as reasonably to alert the district court of the
        true ground for the objection.” United States v. Midgette, 478 F.3d 616, 622 (4th Cir.
        2007). So Elbaz’s objections to her term of imprisonment are not specific enough to
        preserve a challenge to the terms of supervised release. Elbaz cites United States v. Ross,
        912 F.3d 740, 746 n.2 (4th Cir. 2019), to argue “[r]ecent circuit precedent suggests”
        preserving a challenge to any portion of the sentence preserves a challenge to the terms of
        supervised release. But the Ross footnote was dicta, not a holding. And Ross was wrong
        to conflate the mootness considerations at issue in United States v. Ketter, 908 F.3d 61,
        65–66 (4th Cir. 2018), with the more specific requirements necessary to preserve a legal
        claim. So we continue to follow our longstanding specificity requirement. See also United
        States v. Boyd, 5 F.4th 550, 556 (4th Cir. 2021) (analyzing standard of review on a
        condition-by-condition basis).
               It is also true that “we review the consistency of [a defendant’s] oral sentence and
        the written judgment de novo.” United States v. Rogers, 961 F.3d 291, 296 (4th Cir. 2020).
        But here, the issue is not consistency. The question is whether the conditions were
        incorporated clearly enough, so plain-error review applies.
                                                      25
USCA4 Appeal: 20-4019         Doc: 67         Filed: 06/30/2022     Pg: 26 of 29




        review, the district court’s incorporation of the standard conditions here was not plainly

        erroneous.

                  Elbaz also argues that the court erred in failing to provide an adequate explanation

        for the additional conditions imposed. As mentioned above, Elbaz failed to object to the

        supervised release conditions, much less object on this basis. Thus, we review only for

        plain error. McMiller, 954 F.3d at 675. And on appeal, Elbaz generally alleges that the

        explanation was insufficient but presents arguments on only two financial conditions that

        require Elbaz to get the approval of her probation officer before (1) “incur[ring] any new

        credit charges or opening lines of credit” or (2) “engag[ing] in [work] or volunteer activity

        that would require [her] or enable [her] to have access to financial information of others.”

        J.A. 6728. So we consider only those conditions. Edwards v. City of Goldsboro, 178 F.3d

        231, 241 n.6 (4th Cir. 1999) (holding that appellant must list both “contentions and the

        reasons for them” to avoid abandoning arguments).

                  Supervised release conditions only need to be “‘reasonably related’ to statutory

        factors referred to in § 3583(d)(1).” United States v. Dotson, 324 F.3d 256, 260 (4th Cir.

        2003). And the court also has a duty to explain the conditions of release. See United States

        v. Arbaugh, 951 F.3d 167, 178 (4th Cir. 2020) (“Just as with other parts of a sentence, the

        district court must adequately explain any special conditions of supervised release.”). But

        where “a special condition is so unobtrusive, or the reason for it so self-evident and

        unassailable,” remand may be unnecessary under plain-error review. McMiller, 954 F.3d

        at 677.



                                                       26
USCA4 Appeal: 20-4019      Doc: 67          Filed: 06/30/2022     Pg: 27 of 29




               Elbaz contends that the court failed to explain why the limits on credit or access to

        others’ financial information were appropriate in Elbaz’s circumstances. But the court

        thoroughly discussed the financial nature of her crimes (along with adopting the detailed

        presentence report). And it is obvious from the face of the record that these restrictions

        were motivated by a desire to protect against Elbaz’s future capacity to commit similar

        financial fraud. And that is enough to “permit meaningful appellate review of [her]

        supervised release conditions” given these circumstances. Id. Under these circumstances,

        the reason for imposing the conditions is so “self-evident and unassailable” that the district

        court’s failure to expressly explain each of them did not “seriously affect[] the fairness,

        integrity, or public reputation” of the sentencing proceedings. See id. (quoting United

        States v. Olano, 507 U.S. 725, 732 (1993)).

               Finally, Elbaz argues that the conditions impermissibly delegate authority to a

        probation officer, because she “must not incur new credit charges or open additional lines

        of credit without the approval of the probation officer” and “must not engage in an

        occupation, business, profession or volunteer activity that would require or enable [her] to

        have access to financial information of others without the prior approval of the probation

        officer.” J.A. 6773. While probation officers cannot be given “completely unguided

        discretion,” discretion tends to be more acceptable when it is cabined to narrow conditions,

        not plagued by “overbreadth and vagueness.” United States v. Hamilton, 986 F.3d 413,

        420 (4th Cir. 2021). It is permissible to give “probation officers a significant measure of

        discretion” which can “vest some interpretive role in the officer . . . . There simply need

        to be some general parameters set on that discretion related to the record in this case.” Id.

                                                      27
USCA4 Appeal: 20-4019        Doc: 67         Filed: 06/30/2022     Pg: 28 of 29




        at 420; see also United States v. Comer, 5 F.4th 535, 547–48 (4th Cir. 2021) (rejecting a

        non-delegation challenge to a condition that the defendant not maintain a social media

        account without approval of a probation officer). Here, the sort of discretion given to the

        probation officer relates to the main harm of this case: Elbaz’s abuse of financial trust.

        And the restrictions are narrow, involving the use of credit and being in a position to obtain

        others’ financial information. So the district court did not plainly err in imposing these

        conditions.

                                        *             *             *

                 Elbaz hatched a massive fraudulent scheme that targeted victims in the United States

        using wires in the United States. Even though we agree that the wire-fraud statute does not

        apply extraterritorially, its focus is the misuse of wires in the United States for fraudulent

        purposes, so Elbaz was convicted of the domestic act of using wires in the United States.

        The district court did not err in refusing to impose the extraordinary remedy of granting

        use immunity to witnesses, and the court sufficiently cleansed the proceeding of any

        prejudice caused by the juror who overheard outside discussion of the defendant. Based

        on the text of the Guidelines, the district court properly considered Elbaz’s extraterritorial

        conduct and harm in sentencing. But the district court too broadly imposed restitution, so

        we must remand for a new restitution order. Finally, the court did not plainly err when

        imposing supervised release conditions, and the conditions were both reasonable and

        constitutional. The conviction and sentence are therefore affirmed except for the restitution

        order.

                                                                             AFFIRMED IN PART,

                                                      28
USCA4 Appeal: 20-4019   Doc: 67   Filed: 06/30/2022   Pg: 29 of 29




                                                                VACATED IN PART,
                                                                 AND REMANDED




                                          29